People v London (2022 NY Slip Op 03530)





People v London


2022 NY Slip Op 03530


Decided on June 1, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-09064	ON MOTION
 (Ind. No. 1440/19)

[*1]The People of the State of New York, respondent,
vLennox London, appellant.


Alan Katz, Garden City Park, NY, for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Kevin C. King and Madeline Collins of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Terence Murphy, J.), rendered October 29, 2020, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Alan Katz for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
ORDERED that Andrew E. MacAskill, 734 Franklin Ave., #372, Garden City, New York 11530, is assigned as counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated January 13, 2021, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties. The parties are directed to upload, through the digital portal on this Court's website, digital copies of their respective briefs, with proof of service of one hard copy on each other (see 22 NYCRR 670.9[a]).
The brief submitted by the appellant's counsel pursuant to Anders v California (386 US 738) is deficient because it fails to adequately analyze potential appellate issues with reference to facts that might arguably support the appeal, including whether the appellant's plea of guilty was knowingly, intelligently, and voluntarily entered, and whether the appellant's sentence was excessive (see People v Jones, 202 AD3d 827; People v Rojas, 188 AD3d 726, 727; People v Espinoza, 186 AD3d 1242, 1243; People v Morales, 180 AD3d 934, 934-935). Since the brief does not [*2]demonstrate that assigned counsel fulfilled his obligations under Anders v California, we must assign new counsel to represent the appellant (see People v Velez, 176 AD3d 1239, 1240; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 258).
DUFFY, J.P., BRATHWAITE NELSON, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court